Citation Nr: 0702369	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
injury, with upper extremity weakness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served honorably on various periods of active 
duty, active duty for training, and inactive duty training 
from November 1966 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a cervical spine 
injury, with upper extremity weakness.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  In September 2006, he testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a cervical spine 
injury.  He contends that he sustained his initial injury in 
July 1995 while returning from military training.  

A private treatment report, dated July 21, 1995, noted the 
veteran's complaints of reduced strength and weakness in the 
hands since Monday (which would be July 17, 1995), when he 
carried very heavy bags on his shoulder for a long distance 
at the airport.  Physical examination revealed neurological 
symptoms of the upper extremities possibly secondary to a 
nerve aphaxia and/or herniated disc.  A follow-up treatment 
report, dated July 24, 1995, noted significantly improved 
grip strength, bilaterally.  An MRI of the veteran's cervical 
spine, performed on July 29, 1995, revealed degenerative 
changes of the cervical spine, as well as either a small 
central herniated nucleus pulposus or a bulging disc of the 
annuli.  More recently, a September 2006 statement was 
received from the veteran's private physician indicating he 
had been treating the veteran for chronic neck problems since 
1995.  However, the private physician did not further clarify 
the current nature of the veteran's "neck problem".  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005).  Under these 
circumstances, the RO should, with the assistance of the 
veteran, attempt to obtain all treatment records relating to 
his cervical spine disorder since July 1995.  In addition, 
the veteran should be afforded a VA orthopedic examination 
for the purpose of evaluating his claimed current cervical 
spine disability, and obtaining a medical opinion regarding 
its most likely etiology.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran identify 
all VA and non-VA medical providers who 
have treated him for his cervical spine 
disorder since July 1995.   The RO should 
then obtain copies of the related medical 
records that are not already in the claims 
folder.  The Board is particularly 
interested in obtaining the veteran's 
complete treatment records from B. Stein, 
M.D.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
evaluating his claimed cervical spine 
disability, with upper extremity weakness.  
The claims file must be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests, including x- rays, should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
After fully examining the veteran and 
reviewing his medical history, the 
examiner should identify any current 
disabilities of the appellant's cervical 
spine.  Based on a review of the claims 
file and the examination findings, the 
examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current cervical spine 
disability is the result of, or is 
otherwise related to, a cervical spine 
injury in service on July 17, 1995.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence received.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



